                                            Case 3:20-cv-01933-SI Document 31 Filed 03/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                   Case No. 20-cv-01933-SI
                                   8                    Petitioner,
                                                                                             ORDER DIRECTING RESPONDENT
                                   9              v.                                         TO FILE A RESPONSE TO
                                                                                             PETITIONER’S RECENT FILINGS
                                  10     JIM ROBERTSON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has recently filed several documents which collectively seek to amend the petition

                                  14   to assert a number of ineffective assistance of counsel claims. Dkt. Nos. 28-30 (“the motion”).

                                  15   Petitioner’s counsel states that he attempted to exhaust these claims in state court but that “there is

                                  16   no way for Mr. [C]raven to file anything in the California Supreme Court,” and thus that petitioner

                                  17   is now seeking relief from this Court.1

                                  18          The Court directs respondent to file a response to the motion no later than April 12, 2021.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 25, 2021                          ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27          1
                                                The Court notes that one ineffective assistance claim (relating to the failure to file a motion
                                  28   to suppress videos obtained from petitioner’s cell phone) was previously raised before the California
                                       Supreme Court and has been briefed. See Answer to Order to Show Cause at 15 (Dkt. No. 12).
